Case: 12-30358       Document: 00512061062         Page: 1     Date Filed: 11/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 21, 2012

                                     No. 12-30358                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



GEORGE B. DEDUAL, III,

                                                  Plaintiff - Appellant
v.

UNITED STATES POSTAL SERVICE, John E. Potter, Postmaster General,

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-CV-2874


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the reasons given in that
court’s order of February 29, 2012.
       The appellant has not presented evidence of discrimination or retaliation
as was fully explained in that order and not answered by the brief to this court.
       AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.